Citation Nr: 0629579	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for degenerative joint 
disease and discogenic disease of L5-S1, secondary to 
service-connected left and right knee disabilities.  

4.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disability. 

5.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that granted service connection for a right knee 
disability and assigned an initial noncompensable rating.  
This appeal also arises from an April 2000 RO rating decision 
that denied entitlement to service connection for right ear 
hearing loss, determined new and material evidence had not 
been received to reopen a previously denied claim for left 
ear hearing loss and denied entitlement to service connection 
for degenerative joint disease and discogenic disease of L5-
S1, secondary to service-connected knee disabilities.  The 
appeal also arises from a November 2001 RO rating decision 
that denied entitlement to an annual clothing allowance.  

In pertinent part of a May 2003 decision, the Board denied 
entitlement to service connection for right ear hearing loss, 
determined new and material evidence had been received to 
reopen the claim for service connection for left ear hearing 
loss and denied service connection for left ear hearing loss, 
denied entitlement to service connection for the low back 
disability, and granted a 20 percent initial rating for the 
right knee disability.  In an order dated February 10, 2005, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated and remanded part of the Board decision that 
denied service connection for hearing loss, a low back 
disability, and for a rating in excess of 20 percent for the 
right knee disability.  

In June 2005, the Board remanded the case to the RO for 
development of the evidence and to provide the veteran 
additional VA notice.  The Board also remanded a claim for 
clothing allowance for issuance of a statement of the case 
(SOC).  

Entitlement to service connection for right and left ear 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected knee disabilities caused an altered 
gait pattern that caused or aggravated degenerative joint 
disease and discogenic disease of L5-S1.  

2.  The right knee has been manifested throughout the appeal 
period by pain on palpation of the joint, crepitus, effusion, 
weakness, and instability that causes no more than moderate 
impairment.  

3.  The veteran failed to timely submit a VA Form 9, 
Substantive Appeal, with respect to his appeal for an annual 
clothing allowance.


CONCLUSIONS OF LAW

1.  The requirements for service connection for degenerative 
joint disease and discogenic disease of L5-S1 secondary to 
service-connected right knee disability are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2006).

2.  The criteria for an initial schedular rating in excess of 
20 percent for instability of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159,3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 
5257 (2006).

3.  The appeal for an annual clothing allowance must be 
dismissed for failure to timely submit a substantive appeal.  
38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in April 2002, April 2005, July 2005, and in April 
2006.  These letters informed the veteran of what evidence is 
needed to substantiate the claims, what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports and physical therapy records are 
associated with the claims files.  All identified evidence 
has been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  VA sent its 
first notice letter subsequent to the initial adverse 
decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In this case, the Board did remand the case in June 
2005.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is granted, a disability rating 
and effective date will be assigned.  The RO provided 
additional notice to the veteran in an April 2006 letter, as 
required by the Court in Dingess.  Thus, no unfair prejudice 
will result from the Board's handling of the matter at this 
time.  

Secondary Service Connection for the Low Back

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

A November 1996 VA orthopedic examination report reflects 
severe crepitus in the left knee with severe left thigh 
muscle atrophy.  The RO granted service connection for a left 
knee disability n December 1996. 

In November 1997, Roberto Alvarez Swihart, M.D., examined the 
veteran, reviewed pertinent medical history, and opined that 
painful lumbosacral myositis and sacroiliitis had been caused 
by altered gait due to the impaired left knee.

In March 2000, a VA physician examined the veteran's back, 
noted a normal gait pattern, offered a diagnosis of 
degenerative joint disease and discogenic disease at L5-S1, 
and opined that these spine-related disorders were not the 
result of disability of either knee.  The physician related 
these changes to aging.

In October 2000, the veteran testified that another VA 
physician told him that his low back disability could not be 
related to aging because he was not old.  The veteran also 
recalled that a physical therapist noted that one hip was 
higher than the other.  He testified that Dr. Alvarez still 
treated him privately and still felt that favoring the left 
knee had caused right knee and low back disabilities.  He 
testified that that he had no history of back injury and that 
after his left knee pain developed he began favoring the 
right knee, which then led to right knee troubles and also to 
back pain.  Because VA has service-connected the right knee 
secondary to favoring the left knee, he questioned why VA 
would reject the back claim. 

A January 2001 VA orthopedic examination conducted by another 
physician notes that the veteran walked with a normal gait.  
The physician found no relationship between the knees and the 
low back, based on no evidence of altered gait. 

A February 2001 VA outpatient treatment report reflects that 
a physician performed a scanogram of the left knee.  
Degenerative osteoarthritic changes were shown and the 
impressions were mild left knee degenerative joint disease 
and mild leg length discrepancy.  

In May 2003, the Board found that the low back disability had 
not been caused by the knees and denied service connection.  
In a Joint Motion for Remand, the parties agreed that recent 
physical therapy records had not been obtained and for that 
reason, the decision should be set aside until these records 
were located.  The RO has obtained these records, which 
reflect additional left knee surgery performed since the VA 
examinations upon which the vacated decision of the Board, 
denying service connection for a back disability, was based.  

As the facts above reflect, the medical evidence is in 
controversy.  In this regard, Dr. Alvarez maintains that 
service-connected knee disorders caused an altered gait 
pattern, which then caused a low back disability.  Two VA 
physicians have examined the veteran and commented that he 
does not display an altered gait pattern.  Thus, the outcome 
depends on whether the veteran limps.  

Medical examiners do not always agree on whether there is 
limping, perhaps because limping patients do not always limp.  
The veteran himself testified that he limps and he is 
competent to report this symptom.  38 C.F.R. § 3.159(a) (1); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
its decision of April 1999, the Board discussed an altered 
gait, which contributed to a right knee disability, and then 
the Board granted service connection for the right knee 
secondary to the left knee.  Because Dr. Alvarez supports the 
veteran's claim of limping, because the Board granted service 
connection for the right knee partly on that basis, and 
because recent medical records reflect additional left knee 
surgery, the Board must resolve the benefit of the doubt in 
favor of the veteran and find that his service-connected left 
knee disability resulted in limping that caused or 
contributed to lumbosacral degenerative joint disease and 
discogenic disease.  38 U.S.C.A. § 5017; Gilbert, supra.  The 
claim must therefore be granted.  

Higher Initial Rating for the Right Knee

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished a claim for an increased rating from 
a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  Id.  In its analysis of an initial rating, the 
Court considered medical and lay evidence of record at the 
time of the original service connection application and 
additional evidence submitted since then.  The CAVC held that 
the Board had erred in assigning a 10 percent rating and then 
remanded the case for consideration of a "staged rating 
consistent with this opinion."  Id, at 127.  

In the May 2003 decision, the Board granted an initial 20 
percent rating for the right knee under Diagnostic Code 5257 
on the basis of right knee pain on palpation of the joint, 
crepitus, effusion, weakness, and instability that causes 
moderate impairment.  In a February 2005 Joint Motion for 
Remand, the parties agreed that recent physical therapy 
records should be obtained and the 20 percent initial rating 
should be readjudicated to determine whether a higher rating 
could be assigned.   

The RO has obtained all recent treatment records, which 
contain additional evidence of the severity of the right knee 
disability.  According to a September 2004 X-ray report, mild 
patellofemoral degenerative joint disease and radio-opaque 
intra-articular loose bodies were seen in the right knee 
joint.  This is significant because November 1995 VA X-rays 
showed no right knee pathology.

According to a June 2005 VA evaluation, the right knee had 
full range of motion and full strength.  Painful motion was 
not found.  None of the recently received medical evidence or 
the earlier VA and private evidence mentions any painful 
motion of the right knee.  Therefore, a separate rating for 
painful limitation of motion of the right knee is not 
appropriate.  

After considering the recently received medical reports, the 
Board finds that the manifestations of the right knee 
disability remain the same as those noted in the May 2003 
Board decision.  The right knee has been manifested 
throughout the appeal period by pain on palpation of the 
joint, crepitus, effusion, weakness, and instability that 
causes moderate impairment.  

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for recurrent subluxation or lateral instability of the knee 
when there is severe impairment.  A 20 percent evaluation 
requires moderate impairment.  Slight impairment of either 
knee warrants a 10 percent rating.  38 C.F.R. §§ 4.71, Plate 
II, 4.71a, Diagnostic Code 5257 (2006).

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular 20 percent rating under Diagnostic Code 5257 are 
more nearly approximated.  The criteria for a schedular 30 
percent rating are not more nearly approximated because 
severe impairment is not shown.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 20 percent.  The claim must therefore be 
denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the right knee disability has not been shown, 
or alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


Entitlement to a Clothing Allowance

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2005).  The 
substantive appeal may be set forth on a VA Form 9 (Appeal to 
the Board of Veteran's Appeals), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.202.  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303.  
The Court has held that, if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2006).

In June 2005, the Board remanded a claim for clothing 
allowance for issuance of an SOC.  The RO subsequently issued 
a statement of the case on January 30, 2006 and instructions 
for appealing.  The veteran filed a VA Form 9, Substantive 
Appeal signed April 19, 2006 and date stamped at the RO on 
April 26, 2006.  In July 2006, the Board notified the veteran 
of the untimeliness of his substantive appeal and offered him 
an opportunity to submit additional evidence and argument on 
the matter of timeliness.  The claims file reflects that the 
veteran reported that he had nothing further to submit.  

Where an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal.  This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals are prescribed by 
law.  Under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet those standards, "An application for review 
on appeal shall not be entertained."  The Court has held that 
in the absence of a timely substantive appeal the proper 
action for the Board is to dismiss the claim.  Roy v. Brown, 
5 Vet. App. 554 (1993).


ORDER

Service connection for degenerative joint disease and 
discogenic disease of L5-S1, secondary to service-connected 
left and right knee disabilities, is granted.  

An initial rating in excess of 20 percent for a right knee 
disability is denied.

An appeal for entitlement to a clothing allowance is 
dismissed.  


REMAND

The veteran's separation examination report contains no 
audiometry findings, which poses a challenge in determining 
the time of onset of any hearing loss disability.  Further, 
audiograms dated in 1996 and later do show hearing loss 
disability in both ears.  No medical doctor has offered an 
opinion addressing the likelihood that the veteran's hearing 
loss disability is related to reported noise exposure during 
active service.  The duty to assist includes obtaining 
additional medical records or providing a VA medical 
examination or medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Thus, a remand for this purpose is necessary.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should make arrangements for 
an appropriate VA examination by an 
appropriate specialist to determine the 
severity and etiology of the veteran's 
claimed hearing loss.  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the audiometry findings of 
November 1996 and September 2003, examine 
the veteran's ears, elicit a complete 
history of noise exposure from him, and 
answer the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the current hearing loss disability 
of either ear is related to reported 
noise exposure during active 
military service?  

The physician should offer a 
rationale for any conclusion in a 
legible report.  If the question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for service connection for right 
and left ear hearing loss disability.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claims.  38 C.F.R. § 3.655 (2006).
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the CAVC for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


